DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 11-20 have been examined.
	Claims 1-10 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpantatble over Lee (US20100026230A1).

	Claim.11 Lee discloses a method for automatic calibration of an actuation device of at least one element to be actuated of a structure (see at least abstract, a calibration method, fig.7A-7B), the actuation device comprising a calculation unit and at least one actuator configured to actuate at least one corresponding element to be actuated (see at least fig.2-6, element 170 is a controller, element 110 is a motor, element 120 is a moved member, p20-23, two different types of the servo 100), wherein the method comprises the steps of: controlling, by the calculation unit, a movement of each actuator to place each element to be actuated of the structure in a predetermined reference position; for each actuator (see at least fig. 4-7B, step S210, activate the motor to rotate to the central point of the position sensor, p25, the controller 170 activates the motor 110 to rotate to the central point of the position sensor 150, namely the center of the motor coordinate (S210) , the moved member 120 is moved to the original point S0 of the actuate coordinate , and connected to the output shaft of the motor 110 (S220)):  operating the movement of the actuator in a first direction; comparing a value of a characteristic variable associated with the actuator with a predetermined first reference value (see at least fig.5-7B, step S230, activate the motor at a low-speed mode to move the moved member moving toward the first limit position ,p26,  the controller 170 activates the motor 110 at a low-speed mode to move the moved member 120 moving toward the first limit position S1 (S230)); if the value of the characteristic variable exceeds the first reference value, operating the movement of the actuator in a second direction opposite to the first direction;  comparing the value of the characteristic variable associated with the actuator with a predetermined second reference value (see at least fig.4-7B, step S230, activate the motor at a low-speed mode to move the moved member moving toward the first limit position , S240 the motor control power exceeds a threshold value? ,p26-27,  the controller 170 activates the motor 110 at a low-speed mode to move the moved member 120 moving toward the first limit position S1 (S230), During the movement of the moved 120 the motor control power remains at an unloaded output power, and meanwhile the 
	Claim.12 Lee discloses further comprising the steps of: second operation of the movement of the actuator in the first direction; comparing the value of the characteristic variable associated with the actuator with the predetermined first reference value; if the value of the characteristic variable exceeds the first reference value, saving the position occupied by the actuator as the position of a second mechanical stop of the actuator (see at fig.4-7B, p26-27, the controller 170 activates the motor 110 at a low-speed mode to move the moved member 120 moving toward the first limit position S1 (S230), During the movement of the moved 120 the motor control power remains at an unloaded output power, and meanwhile the controller 170 continuously monitors the motor control power of the motor 110 to determine whether the motor control power of the motor 110 exceeds a threshold value (S240), the controller 170 activates the motor 110 at the low-speed to move moved member 120 moving towards the second limit position S2,when the moved member 120 reaches the second limit position S2, the controller 170 ceases outputting the motor control power and makes the moto 110 stop driving the movement of the moved member 120, meanwhile the position sensor 150 obtains the motor coordinate value C2 corresponding to the second limit position S2).

	Claim.14 Lee discloses further comprising the steps of: comparing the calculated mechanical stroke of the actuator with a predetermined positive auxiliary stroke associated with the actuator; if the calculated mechanical stroke is greater than or equal to the auxiliary stroke, calculating a minimum auxiliary stop and a maximum auxiliary stop of the actuator, the minimum auxiliary stop being calculated by adding a positive predetermined offset to the smallest among the first mechanical stop and the second mechanical stop, the maximum auxiliary stop being calculated by adding the auxiliary stroke to the calculated minimum auxiliary stop or the maximum auxiliary stop being calculated by taking away a positive predetermined offset from the largest among the first mechanical stop and the second mechanical stop, the minimum auxiliary stop being calculated by taking away the auxiliary stroke from the calculated maximum auxiliary stop (see at least fig.2-7B, element 170 is a controller, element 110 is a motor, element 120 is a moved member, p20-23, two different types of the servo 100, p26-27, the 
	Claim.15 Lee discloses wherein, before the step of controlling the movement of each actuator to place each element to be actuated in a predetermined reference position, the structure is located in any position and each actuator is located in any position (see at least fig.2-7B, element 170 is a controller, element 110 is a motor, element 120 is a moved member, p20-23, two different types of the servo 100, p26-27, the controller 170 activates the motor 110 at a low-speed mode to move the moved member 120 moving toward the first limit position S1 (S230), During the movement of the moved 120 the motor control power remains at an unloaded output power, and meanwhile the controller 170 continuously monitors the motor control power of the motor 110 to determine whether the motor control power of the motor 110 exceeds a threshold value (S240), the controller 170 activates the motor 110 at the low-speed to move moved member 120 moving towards the second limit position S2,when the moved member 120 reaches the second limit position S2, the controller 170 ceases outputting the motor control power and makes the moto 110 stop driving the movement of the moved member 120, meanwhile the position sensor 150 obtains the motor coordinate value C2 corresponding to the second limit position S2).
	Claim.16 Lee discloses wherein the step of controlling the movement of each actuator to place each element to be actuated in a predetermined reference position comprises, so long as the structure is 

	Claim.19 Lee discloses an actuation device including a calculation unit configured to:  5control a movement of each actuator among at least one actuator(see at least fig.2-6, element 170 is a controller, element 110 is a motor, element 120 is a moved member, p20-23, two different types of the servo 100), each actuator being configured to actuate at least one corresponding element to be actuated of a structure, to place each element to be actuated in a predetermined reference position; for each actuator(see at least fig. 4-7B, step S210, activate the motor to rotate to the central point of the position sensor, p25, the controller 170 activates the motor 110 to rotate to the central point of the position sensor 150, namely the center of the motor coordinate (S210) , the moved member 120 is moved to the original point S0 of the actuate coordinate , and connected to the output shaft of the motor 110 (S220)): operate the movement of the actuator in a first direction;  compare a value of a characteristic variable associated with the actuator with a predetermined first reference value (see at least fig.5-7B, step S230, activate the motor at a low-speed mode to move the moved member moving toward the first limit position ,p26,  the controller 170 activates the motor 110 at a low-speed mode to move the moved member 120 moving toward the first limit position S1 (S230)); if the value of the characteristic variable exceeds the first reference value, operate the movement of the actuator in a second direction opposite to the first direction; compare the value of the characteristic variable associated with the actuator with a predetermined second reference value(see at least fig.4-7B, step S230, activate the motor at a low-speed 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20100026230A1) as applied to claims 11 and 19 above, and further in view of Muhammad (US20080255788A1).
	Claim.18 Lee does not discloses wherein the structure is a seat, the element or elements to be actuated being seat elements.
	However, Muhammad discloses wherein the structure is a seat, the element or elements to be actuated being seat elements (see at least fig.2, p11-13, the seat controller 106 also drives the actuators which control the motion of various seat parts).
	It would have been obvious to modify Lee to include wherein the structure is a seat, the element or elements to be actuated being seat elements by Muhammad in order to calibrating a powered seat (see at least Muhammad’s p6).
	Claim.20 Lee does not discloses a seat including moveable seat elements, the seat being equipped with an actuation device according to claim 19, the actuation device being configured to control the position of the seat elements.
However, Muhammad discloses a seat including moveable seat elements, the seat being equipped with an actuation device according to claim 19, the actuation device being configured to control the position of the seat elements (see at least fig.2, p11-13, the seat controller 106 also drives the actuators which control the motion of various seat parts).
	It would have been obvious to modify Lee to include a seat including moveable seat elements, the seat being equipped with an actuation device according to claim 19, the actuation device being configured to control the position of the seat elements by Muhammad in order to calibrating a powered seat (see at least Muhammad’s p6).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662